     Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 1 of 20




                UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF PENNSYLVANIA

 Dominick DeSimone, Plaintiﬀ(s);
                                                      No. 19-CV-6150 (GJP)
                    vs.
 U.S. Claims Services Inc., and Paul
 Hashim, Defendant(s).




                              [PROPOSED] ORDER

   AND NOW, this                day of                  , 2020, upon consideration of the
Defendant’s Rule 12 (b) (6) Motion to Dismiss and opposition thereto, this court DENIES
Defendant’s Motion to Dismiss (ECF # 20). FURTHER, this Court DENIES Defendant’s
Request for Judicial Notice (ECF # 20 Ex. A).



                                                BY THE COURT:




                                                Hon. Gerald J. Pappert
                                                United States District Judge
   Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 2 of 20




             UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF PENNSYLVANIA

Dominick DeSimone, Plaintiﬀ(s);
                                           No. 19-CV-6150 (GJP)
                vs.
U.S. Claims Services Inc., and Paul
Hashim, Defendant(s).




                  PLAINTIFF’S OPPOSITION TO
               DEFENDANTS’ MOTION TO DISMISS
                    AMENDED COMPLAINT




                                      Andrew B. Austin, Esq.
                                      Pennsylvania Bar # 323768
                                      Attorney for Plaintiff and Proposed Class
                                      P.O. Box # 54628
                                      Philadelphia, Pennsylvania, 19148
                                      +1 (610) 656-1956
                                      austin@stackhousegroup.com
     Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 3 of 20




                                 TABLE OF CONTENTS
INTRODUCTION                                                                                              1
LEGAL STANDARD                                                                                           2
ARGUMENT                                                                                                  3
1.    DEFENDANTS CONCEDE, SUB SILENTO, THEIR DUTY AS AGENT FOR
      PLAINTIFF AND PROPERTY-OWNERS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    3
2.    DEFENDANTS ʻJUSTIFIABLE RELIANCE’ ARGUMENT IS UNDEVEL-
      OPED AND CONCLUSORY, AND BASED SOLELY IN NEW FACTUAL AL-
      LEGATIONS CONTRADICTED BY THE COMPLAINT. . . . . . . . . . . . . . . . . . . .                      3
3.    DEFENDANTS CONFUSE FRAUDULENT AND DECEPTIVE CONDUCT,
      AS A RESULT FAIL TO ARGUE THE LATTER. . . . . . . . . . . . . . . . . . . . . . . . . . . .        5
4.    DEFENDANTS OWED PLAINTIFF A DUTY AS AGENT AND ARE LI-
      ABLE FOR THEIR INTENTIONAL OMISSION UNDER THE UTPCPL. . . . .                                      6
5.    DEFENDANTS’ MISREPRESENTATION THAT DEFENDANT HASHIM
      WOULD ACT AS FINDER WAS AFFIRMATIVE AND INTENTIONAL. . . . . .                                     8
6.    HASHIM IS AN ESSENTIAL DEFENDANT AS REGISTERED FINDER,
      CENTRAL TO THE FRAUDULENT AND DECEPTIVE CONDUCT. . . . . . . .                                     11
7.    DEFENDANTS HAVE NO BASIS FOR JUDICIAL NOTICE. . . . . . . . . . . . . . . .                        12
CONCLUSION                                                                                               14




                                                   i
        Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 4 of 20




                                                TABLE OF AUTHORITIES
Cases                                                                                                                            Page
Ashcroft v. Iqbal, 556 U.S. 662 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Baker v. Family Credit Counseling Corp., 440 F. Supp. 2d 392 (E.D. Pa. 2006) . . . . . . . . . . 7
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 5, 9
Bennett v. A.T. Masterpiece Homes at Broadsprings, LLC,
          40 A.3d 145 (Pa. Super. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Burtch v. Milberg Factors, Inc., 662 F.3d 212 (3d Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Clark v. Allstate Ins. Co., No. 13-0271,
          2013 WL 1905147 (E.D. Pa. May 7, 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6
Commonwealth v. Percudani, 825 A.2d 743 (Pa. Cmwlth. 2003) . . . . . . . . . . . . . . . . . . . . . . . . 6
Gelman v. State Farm Mut. Auto. Ins. Co., 583 F.3d 187 (3d Cir. 2009) . . . . . . . . . . . . . . . . . 2
Hunt v. U.S. Tobacco Co., 538 F.3d 217 (3d Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
In re Homestore.com, Inc. Sec. Litig., 347 F.Supp.2d 769 (C.D. Cal. 2004) . . . . . . . . . . . . . . 13
In re Ins. Brokerage Antitrust Litig., 618 F.3d 300 (3d Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . 2
Laborers’ Int’l Union v. Foster Wheeler Corp., 26 F.3d 375 (3d Cir. 1994) . . . . . . . . . . 1, 3, 4, 11
Pension Ben. Guar. Corp. v. White Consol. Indus., Inc.,
          998 F.2d 1192 (3d Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Simmons v. Simpson House, Inc., No. 15-06636,
          2016 WL _______ (E.D. Pa. Apr. 7, 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
Victaulic Co. v. Tieman, 499 F.3d 227 (3d Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
Yenchi v. Ameriprise Fin., Inc., 161 A.3d 811 (Pa. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Constitutional Provisions, Statutes and Rules                                                                                                    Page
Federal Rules of Civil Procedure (“Fed. R. Civ. P.”)
   Rule 9 (b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
   Rule 12 (b) (6) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Federal Rules of Evidence (“Fed. R. Evid.”)
   Rule 201 (b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13
   Rule 901 (a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
Unclaimed Property Act (“UPA”)
   72 P.S. § 1301.11a (a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 11
Unfair Trade Practices Consumer Protection Law (“UTPCPL”)
   73 P.S. §§ 201-1 et seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 11
   73 P.S. § 201-2 (4) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 11
   73 P.S. § 201-2 (4) (xv) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6




                                                                          ii
      Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 5 of 20




                           TABLE OF AUTHORITIES (CONT.)
Court Filings                                                                                            Page
Memorandum and Order (“Op.”) ECF # 18 (03/11/20) . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 3, 5, 7
Plaintiff’s Amended Complaint (“Am. Cmplt.”) ECF # 19 (04/01/20) . . . . . . . . . . . . . . passim
Defendant’s Motion to Dismiss (“Defs.’ MtD”) ECF # 20 (04/15/20) . . . . . . . . . . . . . . passim




                                                      iii
     Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 6 of 20




                                   INTRODUCTION
   The fatal ﬂaw to Defendant’s Motion to Dismiss is their herculean effort to avoid any
discussion of an agency relationship between the parties. This undercuts their one primary
argument that an omission is not a misrepresentation absent a duty to speak. Defendant’s
Motion to Dismiss (“Defs.’ MtD”) at 12,15,16, 18–20, ECF # 20 (04/15/20). This argu-
ment is based on this Court’s March 11th order ﬁnding the Plaintiff insufficiently alleged
Defendant’s duty to speak. Memorandum and Order (“Op.”) at *10, ECF # 18 (03/11/20).
Plaintiff was instructed to– and did– amend his complaint to more clearly allege facts estab-
lishing a ﬁduciary duty, and did so in a prominent section of the complaint, helpfully titled
“Finders Must Act as Agents for Property-Owners”. Plaintiff’s Amended Complaint (“Am.
Cmplt.”) at 5–6, ECF # 19 (04/01/20).
   Plaintiffs amended complaint includes allegations of an agency relationship related to the
Defendants’ form contract (which speciﬁcally identiﬁes Defendants as Plaintiff’s ʻAgent’),
and that the statutory scheme requires an agency relationship to exist. Am. Cmplt. at ¶¶ 21–
28, 43, 48, 74, 80, 94. Defendants do not dispute these allegations, and appear to avoid them
in the hope that no-one might notice. However, failing to argue this issue, Defendants have
waived it. See Laborers’ Int’l Union v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994).
   Defendants spent the majority of their words carefully arguing around Plaintiff’s alleged
agency relationship, leaving few for any other discussion. What remains for Defendants to
present are two arguments predicated on improper factual allegations (justiﬁable reliance,
and delegation) and the thin hope that they were able to confuse this Court with their mud-
dled pleadings. These ʻarguments’ are insufficient to dismiss Plaintiff’s claims, and there-
fore Defendants’ motion must be denied.




                                              1
     Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 7 of 20




                                  LEGAL STANDARD
    A plaintiff’s claims survive a motion to dismiss under Fed. R. Civ. P. Rule 12 (b) (6)
if they plead allegations that “raise a right to relief above the speculative level …on the
assumption that all the allegations in the complaint are true.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 555 (2007). The complaint “must contain sufficient factual matter, accepted
as true, to state a claim to relief that is plausible on its face” where “the court [could] draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678–679 (2009) (quotations and citations omitted).
    The court must construe the complaint in the light most favorable to the plaintiff. In re
Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010) (quoting Gelman v. State
Farm Mut. Auto. Ins. Co., 583 F.3d 187, 190 (3d Cir. 2009)). All allegations in the complaint
must be accepted as true, though “legal conclusions” require no credence. Iqbal, 556 U.S.
at 678. However, the Court “generally consider[s] only the allegations contained in the
complaint, exhibits attached to the complaint and matters of public record.” Pension Ben.
Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).
    The Third Circuit further provides a three-step analysis for Fed. R. Civ. P. Rule
12 (b) (6): “First, the court must take note of the elements a plaintiff must plead to state a
claim. Second, the court should identify allegations that, because they are no more than con-
clusions, are not entitled to the assumption of truth. Finally, where there are well-pleaded
factual allegations, a court should assume their veracity and then determine whether they
plausibly give rise to an entitlement for relief.” Burtch v. Milberg Factors, Inc., 662 F.3d 212,
221 (3d Cir. 2011).




                                               2
          Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 8 of 20




                                            ARGUMENT
1.   DEFENDANTS CONCEDE, SUB SILENTO, THEIR DUTY AS AGENT
     FOR PLAINTIFF AND PROPERTY-OWNERS.
        Defendants’ motion is predicated on the lack of a ﬁduciary duty between themselves
     and the property owners, including Plaintiff. Plaintiff has alleged an agency relationship
     created by Defendants through their agreement and required for Defendants to effect their
     business. Plaintiff’s Amended Complaint (“Am. Cmplt.”) at ¶¶ 21–28, ECF # 19 (04/01/20)
     (titled “Finders Must Act as Agents for Property Owners”). Defendants have elected in
     response to entirely ignore these allegations. However, an agency relationship “give[s] rise
     to a ﬁduciary duty as a matter of law.” Op. at 10 (citing Yenchi v. Ameriprise Fin., Inc., 161
     A.3d 811, 820 (Pa. 2017)). Defendants careful avoidance of this argument must be read by
     this Court as a sub silento concession of an agency relationship. See Laborers’ Int’l Union, 26
     F.3d at 398 (“An issue is waived unless a party raises it in its opening brief.”)


2.   DEFENDANTS ʻJUSTIFIABLE RELIANCE’ ARGUMENT IS UNDEVEL-
     OPED AND CONCLUSORY, AND BASED SOLELY IN NEW FACTUAL
     ALLEGATIONS CONTRADICTED BY THE COMPLAINT.
        Defendants suggest problems with justiﬁable reliance for all Plaintiff’s claims. However,
     Defendants do not develop any legal argument regarding the allegations of Plaintiff’s com-
     plaint, but rather attempt to raise improperly introduce new factual allegations under the
     guise of a discussion of the statutory scheme. However, this Court should not be confused:
     prior notice is a factual argument which is contradicted by the allegations of the complaint.




                                                    3
            Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 9 of 20




2.1.   Defendants have failed to develop their argument and thus waived it. Defendants claim
       that Plaintiff has failed to show justiﬁable reliance:

             [T]here is no “justiﬁable reliance,” given Plaintiff received the same informa-
             tion (and more) as Defendants from multiple sources and was listed on a public
             government website for two (2) years. In other words, Plaintiff knew more in-
             formation than the Defendants.
                 Defendant’s Motion to Dismiss (“Defs.’ MtD”) at 16, ECF # 20 (04/15/20)

       Defendant repeats variations of this conclusory statement three additional times in their
       argument; none are accompanied by any development of legal argument. “A passing ref-
       erence to an issue … will not suffice to bring that issue before this court.” Laborers’ Int’l
       Union, 26 F.3d at 398. Mere repetition of the same unsupported conclusions does not ade-
       quately develop an argument.


2.2.   The little argument Defendants offer is based on improper factual allegations. The
       central premise of Defendant’s argument is that Plaintiff had prior statutory notice: Plain-
       tiff “continues to omit that Plaintiff received multiple statutory notices”, “Plaintiff received
       multiple notices”, “Plaintiff received many notices prior to Defendant’s communication,
       which include those sent ﬁrst by the ʻHolder,’ which is the company that escheated Plain-
       tiff’s property to the State (see 72 P.S. § 1301.10a); and later, the statutory and constitutional
       notices from the Treasurer[.]” Defs.’ MtD at 1.
           Nowhere in Plaintiff’s complaint are any facts supporting Defendant’s prior information
       claims. In fact, the opposite: Defendants solicitation caused Plaintiff to learn of the money.
       Am. Cmplt. at ¶¶ 40, 46. Plaintiff further alleges that “had [he] known that he could re-
       cover his money without using the Defendants’ services, he certainly would have.” Id. at
       ¶ 52. These allegations and reasonable inferences are required to be “accepted as true” by




                                                       4
           Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 10 of 20




       this Court. Twombly, 550 U.S. at 555. Therefore, Defendants’ attempt at any justiﬁable re-
       liance argument fails because it requires facts and inferences not supported—in fact, directly
       contradicted—by Plaintiff’s complaint.


3.     DEFENDANTS CONFUSE FRAUDULENT AND DECEPTIVE CONDUCT,
       AS A RESULT FAIL TO ARGUE THE LATTER.
           Defendants’ argument against Plaintiff’s Count # 1 (UTPCPL Deceptive Conduct) is
       based solely on fraud principles and fails to understand the difference between deceptive and
       fraudulent conduct under the UTPCPL.1 The elements of a deceptive conduct claim under
       the UTPCPL are: (1) conduct “likely to deceive a consumer acting reasonably under similar
       circumstances,” (2) justiﬁable reliance on defendant’s deceptive conduct, (3) damage by
       justiﬁable reliance on the deceptive conduct. Clark v. Allstate Ins. Co., No. 13-0271, 2013
       WL 1905147, *11 (E.D. Pa. May 7, 2013). Elements of common-law fraud are not required
       for deceptive conduct claims. Id.
           In their confusion, Defendants yield the elements of both deceptive conduct and dam-
       ages, making only a single undeveloped argument regarding justiﬁable reliance. As a result,
       Defendants offer no justiﬁcation to dismiss Count # 1 of the complaint.


3.1.   Fraudulent and deceptive conduct require a different analysis under the UTPCPL.
       Defendants conﬂate these two different prongs of the ʻcatch-all’ provision, offering argu-
       ments based in solely in fraud inapplicable to deceptive conduct.

       1
           This Court similarly erred in it’s March 11th opinion, dismissing deceptive conduct claim while analyzing
           it only under fraud standards. Op. at *5. This was likely due to Plaintiff’s Counsel consolidating both
           types of UTPCPL claims as a single count, corrected in this amended complaint.




                                                            5
            Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 11 of 20




           First, Defendants claim they have ʻno duty’ to Plaintiffs. Defs.’ MtD at 12, 15. Duty is
       not an element of deceptive conduct. However, even if it were, Defendants have conceded
       ﬁduciary duties due to their agency relationship. See Agency Relationship, Sec. # 1, supra.
           Second, Defendants claim Plaintiff has not pled elements of common-law fraud. Defs.’
       MtD at 14. However, in Pennsylvania does not require proof of common-law fraud under
       the deceptive conduct prong of the ʻcatch-all provision’. See Clark, 2013 WL 1905147, at
       *11; See also Bennett v. A.T. Masterpiece Homes at Broadsprings, LLC, 40 A.3d 145, 152 (Pa.
       Super. 2012), Commonwealth v. Percudani, 825 A.2d 743, 746–47 (Pa. Cmwlth. 2003).


3.2.   A single conclusory statement does not create a justiﬁable reliance argument. Justiﬁ-
       able reliance is an element of both fraudulent and deceptive conduct under the UPTPCL.
       However, while this would be a relevant argument for this deceptive conduct claim, Defen-
       dants merely offer a different variation of their same unsupported conclusion:

             Plaintiff’s purported reliance on his new theory of liability is “unjustiﬁable,”
             given Plaintiff received multiple notices from the Holder and the State that his
             property was publicly available and posted on a government website where it
             could be claimed at any time “for free.”
                                                                             Defs.’ MtD at 14

       This single conclusory statement does not create an argument, and what argument it may
       suggests is factual, not legal. See Justiﬁable Reliance, Sec. # 2, supra.


4.     DEFENDANTS OWED PLAINTIFF A DUTY AS AGENT AND ARE LI-
       ABLE FOR THEIR INTENTIONAL OMISSION UNDER THE UTPCPL.
           Defendants make a single joint argument for Counts # 2 – # 4, discussing duty, omission
       and justiﬁable reliance. Defs.’ MtD at 16. Count # 2 of the complaint alleges a UTPCPL
       Knowing Misrepresentation. Am. Cmplt. at 16–18. This Court identiﬁed the elements of a
       knowing misrepresentation under the UTPCPL § 201-2 (4) (xv) as: “(1) a material misrep-




                                                      6
           Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 12 of 20




       resentation of an existing fact, (2) scienter, (3) justiﬁable reliance, and (4) damages.” Op. at
       *8 (quoting Baker v. Family Credit Counseling Corp., 440 F. Supp. 2d 392, 412–413 (E.D.
       Pa. 2006)). Defendants argue only ʻmisrepresentation’ under the ﬁrst element, focusing
       their extensive argument on a perceived lack of ʻduty’ and their claim that an omission is
       not a misrepresentation. Defs.’ MtD at 16. Defendants further suggest problems with both
       particularity and justiﬁable reliance, but fail to develop any argument. Defendants make no
       argument regarding materiality, scienter, or damages.
          While Defendants provide ample argument regarding Count # 2, it is entirely misdi-
       rected. Defendants conceded an agency relationship, making the bulk of their argument
       irrelevant. As a result, Defendants argument to dismiss this count is quickly disposed of.


4.1.   The extensive discussion of both “duty” and omission are extraneous in the face of
       the conceded agency relationship. The central leg of Defendants argument is their claim
       they owe no duty to Plaintiff (or proposed class). However, they have sabotaged their own
       arguments in conceding the existence of an agency relationship. See Agency Relationship,
       Sec. # 1, supra. Notably, Defendants almost engage in a discussion of an agency relation-
       ship here: “Under Third Circuit law, the conﬁdential or ﬁduciary relationship that triggers
       the duty to speak arises only in limited circumstances such as where there is an agreement be-
       tween the parties …” Defs.’ MtD at 19–20 (citations omitted, emphasis added). However,
       Defendants instead conclude: “None of these conditions exist here.” Id. at 19–20.


4.2.   The complaint allegations adequately show both particularity and justiﬁable reliance.
       Defendants further reframe their meritless conclusion “allegations of omission are inade-
       quate as a matter of law” as a Rule 9 (b) issue. Defs.’ MtD at 17. No serious argument can
       be made that Plaintiff has not pled their claims with particularity. Finally, Defendants’ jus-
       tiﬁable reliance argument has been disposed with. See Justiﬁable Reliance, Sec. # 2, supra.




                                                      7
           Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 13 of 20




5.     DEFENDANTS’ MISREPRESENTATION THAT DEFENDANT HASHIM
       WOULD ACT AS FINDER WAS AFFIRMATIVE AND INTENTIONAL.
           Defendants joint argument is even more misdirected with respect to Counts # 3 (Fraud)
       and # 4 (UTPCPL Fraudulent Misrepresentation), as their argument pertains to an omission
       rather than the affirmative misrepresentation alleged. Am. Cmplt. at 18–21. However, in
       their discussion of Defendant Hashim’s personal liability, Defendants strangely insert one
       additional argument regarding their illegal delegation of ﬁnder duties to their employees.
           The elements of common-law fraud are: “(1) misrepresentation of a material fact; (2)
       scienter; (3) intention by the declarant to induce action; (4) justiﬁable reliance by the party
       defrauded upon the misrepresentation; and (5) damage to the party defrauded as a proximate
       result.” Simmons v. Simpson House, Inc., No. 15-06636, 2016 WL _______, *5 n.3 (E.D.
       Pa. Apr. 7, 2016)2 (quoting Hunt v. U.S. Tobacco Co., 538 F.3d 217, 225 n. 13 (3d Cir.
       2008)). Further, Count # 4 alleges ﬁve different violations of the laundry list, UTPCPL
       § 201-2 (4), related to their misrepresentation. These elements are omitted as Defendants
       make no argument to these claims.
           Defendants—as a result of their joint ʻcommon ﬂaws’ argument—concede misrepre-
       sentation, materiality, scienter, damages, and the UTPCPL claims. The other prongs of
       this joint argument are addressed earlier and are similarly unpersuasive here. See Intentional
       Omission, Sec. # 4, supra. Finally, Defendants’ delegation argument is inapt and incorrect.
       In sum, Defendants fail to make any relevant argument against Counts # 3 and # 4.


5.1.   Defendants improperly reframe their affirmative misrepresentations as omissions.
       Neither Counts # 3 (Fraud) or # 4 (UTPCPL) plead an omission; both plead an affirmative
       misrepresentation: “As part of their solicitation, Defendants represented on their proposed
       2
           Plaintiff’s Counsel was unable to determine a valid WestLaw citation to this opinion. The opinion is
           available https://casetext.com/case/simmons-v-simpson-house-inc-3




                                                         8
           Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 14 of 20




       contract to Plaintiff and the proposed class that Defendant Hashim would be their ﬁnder,
       as required by Pennsylvania law.” Am. Cmplt. at ¶ 102, 113. This representation made by
       Defendants was false, as Defendant Hashim did not act as their ﬁnder, but rather illegally
       delegated his responsibilities to his employees. Id. at ¶¶ 30–37, 44, 49, 103, 114. There-
       fore, not only are Defendants ʻduty’ and ʻomission’ argument irrelevant due to the agency
       relationship, but the argument is also entirely inapplicable to Defendants’ affirmative acts.


5.2.   Defendants employees were properly alleged to be illegally acting as ﬁnders. Defen-
       dants argue delegation to employees was merely administrative and therefore not illegal.
       Defs.’ MtD at 16, 17, 21. Again, Defendants attempt to make a factual argument that is
       contradicted by the allegations in the complaint: Plaintiff has properly and plausibly alleged
       that Defendants’ employees are illegally acting as ﬁnders for Plaintiff (and proposed class)
       instead of Defendant Hashim as represented. Am. Cmplt. at ¶¶ 29–38, 44, 49, 103, 105,
       114, 116. Further, Defendants suggestion that these employees are merely ʻadministrative’
       is disproven by Defendants’ own ﬁlings, where “Maria Muralles” is corresponding with the
       Pennsylvania Treasury as a ﬁnder on behalf of a property-owner. Id. at 41 (Ex. G.).
          The complaint’s allegations and reasonable inferences thereof must be accepted as true
       for a Motion to Dismiss. Twombly, 550 U.S. at 555. As a result, Plaintiff has plausibly and
       properly pled allegations of illegal delegation despite Defendant’s affirmative representation
       that he was acting as their ﬁnder.


5.3.   Defendants employees are required to be registered as ﬁnders. Defendants ʻdelegation’
       argument continues their ongoing efforts to create exemptions from Pennsylvania law where
       none exists. Defendants claim that their employees “Shirley [and] Maria, who are adminis-




                                                     9
    Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 15 of 20




trative staff employees [and do not] earn a “fee” or “commission” from the claims procured
by the company[.]” Defs.’ MtD at 21 (omitting “compensation”). Pennsylvania law is clear:

      Except for a person who is admitted to practice law before a court of a Federal
      or State jurisdiction or subject to section 1301.11 (i) [excluding non-contingency
      activities (e.g. trustee of estate)], a person may not on behalf of another:
         1. engage in an activity for the purpose of locating, delivering, recovering
      or assisting in the recovery of abandoned or unclaimed property; and
         2. receive a fee, compensation, commission or other remuneration for the
      activity under clause 1 without ﬁrst obtaining a certiﬁcate of registration from
      the State Treasurer in accordance with this section.
                              Unclaimed Property Act (“UPA”), 72 P.S. § 1301.11a (a).

This statute is broadly written and intended to encompass any and all activities. Further,
it shows the legislatures intent that all persons involved in the business of ﬁnder must be
registered with the Treasury. Registering with the Treasury is a regulatory requirement, so
that Pennsylvania is aware of all individuals who are engaging in the business of unclaimed
property; there is no known associated fee for registration.3 See Am. Cmplt. at 55 (Ex. I).
    Treasury’s additional guidance reinforces this intent to create a registry of all persons
working for these businesses: “all individuals who operate as ﬁnders in Pennsylvania need
to obtain a ﬁnder registration number even if they work for the same company. The ﬁnder
registration number belongs to the individual not the business”; “as long as the employee is
in the business of ﬁnding property reported to Pennsylvania for claimants, they need to obtain
a registration number”; “no individual other than you is allowed to use your registration
number, even other individuals in your company.” Id. at ¶ 38 (emphasis added).
    Defendants are in the business of ﬁnding property. See Am. Cmplt. at ¶ 7. All employees
of Defendants are “engage in an activity for the purpose of locating, delivering, recovering
or assisting in the recovery of abandoned or unclaimed property.” UPA § 1301.11a (a) (1).

3
    Defendants claim that registration as a ﬁnder requires payment of a fee. Defs.’ MtD at 7. Careful review
    of the registration application and Pennsylvania Treasury shows no evidence of any fee.




                                                   10
           Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 16 of 20




       Finally, these employees are also receiving “compensation” for their work in Defendants’
       unclaimed property business. UPA § 1301.11a (a) (2). Therefore, Defendants can not claim
       that their employees are not required to be registered.


5.4.   No argument is offered to the alleged UTPCPL laundry-list violations. Defendants
       elected to focus their arguments on a limited set of issues and arguments. In doing so, they
       ignore the ﬁve UTPCPL violations in Count # 4:

             “Passing off [ ] services as those of another[,]” “[c]ausing likelihood of confu-
             sion or of misunderstanding as to the source, sponsorship, approval, or certi-
             ﬁcation of [ ] services[,]” “[r]epresenting that [ ] services have sponsorship,
             approval, characteristics … that they do not have[,]” “[a]dvertising [ ] ser-
             vices with intent not to sell them as advertised[,]” and “[e]ngaging in any other
             fraudulent or deceptive conduct which creates a likelihood of confusion or of
             misunderstanding” speciﬁcally by representing that Defendant Hashim was
             acting as a ﬁnder despite these services being performed by another (unreg-
             istered) individual.
                 Am. Cmplt. at ¶ 123 (quoting UTPCPL § 201-2 (4) (i), (ii), (v), (ix), (xxi)).4

       Defendants make no attempt at argument regarding any of these ﬁve sub-sections, and as a
       result have similarly conceded them. See Laborers’ Int’l Union, 26 F.3d at 398.


6.     HASHIM IS AN ESSENTIAL DEFENDANT AS REGISTERED FINDER,
       CENTRAL TO THE FRAUDULENT AND DECEPTIVE CONDUCT.
           Defendants claim there is “no speciﬁc allegation targeting [Defendant Hashim].” Defs.’
       MtD at 20. This is false. Defendant Hashim is the central individual to this fraud and con-
       sumer deception action. Defendant Hashim is sole individual authorized by Pennsylvania to
       act as a ﬁnder. Am. Cmplt. at ¶ 30. Defendant Hashim’s registration number appears—and
       is required to be—on every agreement between Defendants’ and Plaintiff (and proposed
       class members). Similarly, every contract is signed by Defendant Hashim as ʻAgent’. De-
       4
           Regrettably, it appears Plaintiff’s Counsel incorrectly cited subsections of UTPCPL § 201-2 (4) in the
           complaint. The correct subsection numbers are identiﬁed here.




                                                          11
         Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 17 of 20




     fendants readily admit that Pennsylvania requires an individual to act as a ﬁnder. Defs.’
     MtD at 21. Therefore, Defendants must also admit that Pennsylvania law does not permit
     individuals to act merely as an “officer of the corporate Defendant.” Id. at 21. Rather, De-
     fendant Hashim is responsible for his individual acts, both as a general principle of law and
     through the clear intent to the statute.
        Ultimately, Defendants offer no argument as to why Defendant Hashim should not be li-
     able for his individual acts. In addition, Defendant Hashim has owned or been affiliated with
     numerous different entities involved in the unclaimed property ʻbusiness’ over the years. It
     is believed that all of these operations were substantially the same, operated from the same
     office and with the same principals involved. It is unclear if this was done for liability rea-
     sons or the need to continually switch entity names so as to keep the public from connecting
     their deceptive conduct with their name-of-the-week. However, this creates the likelihood
     that if Defendant Hashim were dismissed from this action that he would allow Defendant
     U.S. Claims Services to become insolvent and leave Plaintiff (and proposed class) without
     recourse for the Defendants’ fraudulent and deceptive conduct.
        Plaintiff properly pled four counts naming Defendant Hashim jointly and severally liable;
     Defendants have provided this Court with no justiﬁcation to dismiss him from this action.


7.   DEFENDANTS HAVE NO BASIS FOR JUDICIAL NOTICE.
        Plaintiff opposes and objects to Defendants’ request this Court take judicial notice of
     any of their exhibits. Defs.’ MtD at Ex. A. Judicial Notice is permitted for “facts that [are]
     not subject to reasonable dispute because [they]: (1) [are] generally known within the trial
     court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources
     whose accuracy cannot reasonably be questioned.” Fed. R. Evid. Rule 201 (b).




                                                   12
     Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 18 of 20




    Defendants request is improper, as they are requesting this Court take notice of docu-
ments without adequate foundation for their authenticity or reliability. Evidence must be
authenticated before it can be admitted. Fed. R. Evid. Rule 901 (a). Courts may take ju-
dicial notice of sources only when they are “not reasonably subject to dispute.” Victaulic
Co. v. Tieman, 499 F.3d 227, 236 (3d Cir. 2007) (citing Rule 901 (a)). Documents suitable
for judicial notice should “bear the reliability demanded for other self-authenticating doc-
uments[ ].” Victaulic Co., 499 F.3d at 236 (quoting In re Homestore.com, Inc. Sec. Litig., 347
F.Supp.2d 769, 782 (C.D. Cal. 2004)).
    The documents offered by Defendants for judicial notice have none of the hallmarks
required for this Court to take judicial notice. In fact, Defendants primarily wish this Court
to notice is their own web-site; while not entirely prohibited, this is heavily disfavored by the
Third Circuit:

      [C]ourts should be wary of ﬁnding judicially noticeable facts amongst all the
      ﬂuff; private corporate websites, particularly when describing their own busi-
      ness, generally are not the sorts of “sources whose accuracy cannot reasonably
      be questioned,” Fed. R. Evid. Rule 201 (b), that our judicial notice rule con-
      templates.
                                                        Victaulic Co., 499 F.3d at 236.

    Similarly, the other documents offered by Defendants are not appropriate for judicial
notice, as they do not meet the criteria necessary under Fed. R. Evid. Rule 201 (b), 901 (a).




                                               13
    Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 19 of 20




                                    CONCLUSION
   WHEREFORE, Plaintiff Dominick DeSimone, on behalf of himself and all others sim-
ilarly situated, respectfully request this Court deny Defendant’s Motion to Dismiss and fur-
ther deny their Request for Judicial Notice.



                                                    Respectfully Submitted,




                                                    Andrew B. Austin, Esq.
                                                    Pennsylvania Bar # 323768
                                                    Attorney for Plaintiff and Proposed Class
                                                    P.O. Box # 54628
                                                    Philadelphia, Pennsylvania, 19148
                                                    +1 (610) 656-1956
                                                    austin@stackhousegroup.com




                                               14
    Case 2:19-cv-06150-GJP Document 22 Filed 04/24/20 Page 20 of 20




                           CERTIFICATE OF SERVICE


    I hereby certify that I have served a copy of Plaintiff’s Opposition to Defendants’ Mo-
tion to Dismiss Amended Complaint and any accompanying memorandum or documents
upon the parties or their counsel via Electronic Case Filing on Friday, April 24th 2020.



                                                  Respectfully Submitted,




                                                  Andrew B. Austin, Esq.
                                                  Pennsylvania Bar # 323768
                                                  Attorney for Plaintiff and Proposed Class
                                                  P.O. Box # 54628
                                                  Philadelphia, Pennsylvania, 19148
                                                  +1 (610) 656-1956
                                                  austin@stackhousegroup.com




                                            15
